 

Exhibit 10.2

 

 

NEITHER THIS WARRANT NOR ANY OF THE SECURITIES ISSUABLE UPON EXERCISE HEREOF
HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR UNDER THE
SECURITIES LAWS OF ANY JURISDICTION, AND MUST BE HELD INDEFINITELY UNLESS THEY
ARE TRANSFERRED PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND IN COMPLIANCE WITH ALL APPLICABLE
SECURITIES LAWS, OR AFTER RECEIPT OF AN OPINION OF COUNSEL, IN FORM AND
SUBSTANCE SATISFACTORY TO PSM HOLDINGS, INC., TO THE EFFECT THAT REGISTRATION IS
NOT REQUIRED AND THE TRANSFER DOES NOT VIOLATE ANY APPLICABLE SECURITIES LAW.

 

WARRANT TO PURCHASE COMMON STOCK OF

 

PSM HOLDINGS, INC.

 

$0.088 per share

 

PSM HOLDINGS, INC., a Delaware corporation (the “Company”), for value received,
hereby certifies that ____________________ (“Warrant Holder”), has the right at
any time, and from time to time, prior to the time set forth in Section 2.1
hereof, to purchase ______________ fully paid and non-assessable shares of
Common Stock, $.001 par value per share, of the Company (the “Common Stock”) at
the price set forth herein, all as provided herein and upon compliance with and
subject to the conditions set forth herein.

 

Article I


Transfer

 

Section 1.1     Transfer Books. The Company shall maintain books for the
transfer and registration of this Warrant.

 

Section 1.2     Transfer. The Company, from time to time, shall register the
transfer of this Warrant in the books to be maintained by the Company for that
purpose upon surrender at the principal office of the Company of this Warrant
properly endorsed or accompanied by appropriate instruments of transfer and
written instructions for transfer. Upon any such transfer, a new Warrant shall
be issued to the transferee and the surrendered Warrant shall be canceled by the
Company. The Company may require the payment of a sum sufficient to cover any
tax or governmental charge that may be imposed in connection with any such
transfer.

 

Section 1.3     Transfer Restrictions. This Warrant, and except as set forth in
any registration rights agreement between the Company and Warrant Holder, the
Common Stock underlying this Warrant, will not be registered under the
Securities Act of 1933, as amended (the “1933 Act”), or any securities act of
any state or other jurisdiction, and is being issued in reliance on registration
exemptions under such statutes for private offerings. This Warrant or any of the
underlying shares of Common Stock may not be sold or otherwise transferred
except in accordance with the 1933 Act and all other applicable securities laws,
and prior to any transfer (other than pursuant to an effective registration
statement under the 1933 Act and otherwise in compliance with applicable law)
the holder must furnish to the Company a written opinion of counsel, in form and
substance satisfactory to the Company, to the effect that registration under the
1933 Act is not required and that all requisite action has been taken under all
applicable securities laws in connection with the proposed transfer.

 

 
 

--------------------------------------------------------------------------------

 

 

Article II


Number of Shares; Warrant Price; Duration; and Exercise of Warrant

 

Section 2.1     Number of Shares; Warrant Price; and Duration. This Warrant
entitles the registered holder thereof, subject to the provisions hereof, to
purchase from the Company at any time and from time to time prior to five (5)
years after the date hereof, ______________ shares of Common Stock for a price
per share equal to $0.088 (the “Warrant Price”), as adjusted hereby from time to
time, payable in full at the time of purchase.

 

Section 2.2     Exercise.

 

(A)     This Warrant may be exercised, in whole or in part, by surrendering this
Warrant at the principal office of the Company with the Election to Exercise
form set forth at the end hereof duly executed, and by paying in full, the
Warrant Price for each share of Common Stock as to which this Warrant is
exercised. Such payment may be (i) in cash or by cashier’s or bank check, or
(ii) by making a cashless exercise.

 

(i)     Upon a cashless exercise, the Warrant Holder shall receive Common Stock
on a net basis such that, without the payment of any funds, the Warrant Holder
shall surrender this Warrant in exchange for the number of shares of Common
Stock equal to the product of (a) the number of shares of Common Stock as to
which this Warrant is exercised, multiplied by (b) a fraction, the numerator of
which is the aggregate Market Price of the Common Stock less the Warrant Price,
and the denominator of which is such aggregate Market Price of the Common Stock.

 

(ii)     In connection with a cashless exercise, the term “Market Price” shall
mean at any applicable date: (a) if the Common Stock is at that time traded on a
national securities exchange or NASDAQ market, then the last closing price of
such security on the exchange or market on which such security is traded as
reported by Bloomberg, or, if not so traded, then the average of the bid and
asked prices of the market makers for such security as reported in the OTC
Markets (formerly known as the “pink sheets”) or (b) in case no such reported
sale takes place on such day, the average of the last reported sales prices, or
average of the bid and asked prices, for the last three (3) trading days, as
reported by Bloomberg, or (b) if the Common Stock is not so traded, then the
fair market value of such Common Stock as reasonably determined by the Board of
Directors of the Company and the Warrant Holder without any discount for lack of
marketability or minority discount. If the Board of Directors of the Company and
the holder are unable to agree upon the fair market value of the Common Stock,
then the Board of Directors of the Company and the holder shall appoint a
qualified appraiser who shall determine the fair market value of the Common
Stock as provided in the preceding sentence. The cost of the appraiser shall be
paid equally by the Company and the holder and the appraiser's determination
shall be final.

 

(B)     As soon as practicable after the exercise or partial exercise of this
Warrant, the Company shall cause to be issued to or upon the order of the holder
of this Warrant a certificate or certificates for the number of full shares of
Common Stock to which the Warrant Holder is entitled, registered in such name or
names as may be directed by such Warrant Holder, and, if applicable, a
substitute Warrant for the number of shares not exercised.

 

 
2

--------------------------------------------------------------------------------

 

 

 

(C)     Anything contained herein to the contrary notwithstanding, the Company
shall not be required to issue any fraction of a share of Common Stock in
connection with the exercise of this Warrant.

 

(D)     All shares of Common Stock issued upon the exercise of this Warrant
shall be validly issued, fully paid and non-assessable, and the Company shall
pay all taxes related to the issuance thereof. The Company shall not be
required, however, to pay any tax imposed in connection with any transfer
involved in the issuance of a certificate for shares of Common Stock or any
other securities in any name other than that of the Warrant Holder; and in such
case, the Company shall not be required to issue or deliver any such certificate
until such tax shall have been paid.

 

(E)     Each person or entity in whose name any such certificate for shares of
Common Stock is issued shall for all purposes be deemed to have become the
holder of record of such shares on the date on which this Warrant was
surrendered and payment of the Warrant Price and any applicable taxes was made,
irrespective of the date of delivery of such certificate, except that if the
date of such surrender and payment is a date when the stock transfer books of
the Company are closed, such person or entity in whose name such certificate for
shares of Common Stock is issued shall be deemed to have become the holder of
such shares at the close of business on the next succeeding date on which the
Company’s stock transfer books are open.

 

Article III


Adjustment of Shares of Common Stock Purchasable and Warrant Price



 



Section 3.1     Special Definitions. For the purposes of this Article III, the
following definitions shall apply:

 

(A)     “Option” shall mean any right, option, or warrant to subscribe for,
purchase, or otherwise acquire shares of Common Stock or Convertible Securities.

 

(B)     “Original Issue Date” shall mean the date on which this Warrant is first
issued.

 

(C)     “Convertible Securities” shall mean any evidence of indebtedness,
shares, or other securities directly or indirectly convertible into or
exchangeable for Common Stock.

 

(D)     “Additional Shares of Common Stock” shall mean all shares of Common
Stock issued (or, pursuant to Section 3.2 hereof, deemed to be issued) by the
Company after the Original Issue Date other than (i) shares of Common Stock
issued to the holder of any of the Series A Preferred Stock or Series B
Preferred Stock issued prior to the date of this Warrant, or Series C Preferred
Stock or Series D Preferred Stock issued in the offering in connection with
which this Warrant is issued, as a result of such Series A Preferred Stock,
Series B Preferred Stock, Series C Preferred Stock, or Series D Preferred Stock
being converted into Common Stock and (ii) securities issued or granted pursuant
to the Company’s 2012 Stock Incentive Plan or any subsequent equity compensation
plans approved by the Company’s Board of Directors or Compensation Committee,
including at least one of the directors elected or appointed by the holders of
the Series A Preferred Stock and Series C Preferred Stock.

 

(E)     “Rights to Acquire Common Stock” (or “Rights”) shall mean all rights
whenever issued by the Company to acquire Common Stock by exercise of a warrant,
option, or similar call or conversion of any existing instruments, in either
case for consideration fixed, in amount or by formula, as of the date of
issuance.

 

 
3

--------------------------------------------------------------------------------

 

 

Section 3.2     Issue of Securities Deemed Issue of Additional Shares of Common
Stock. If the Company at any time or from time to time after the Original Issue
Date shall issue any Options or Convertible Securities or other Rights to
Acquire Common Stock, then the maximum number of shares of Common Stock (as set
forth in the instrument relating thereto without regard to any provision
contained therein for a subsequent adjustment of such number) issuable upon the
exercise of such Options, Rights or, in the case of Convertible Securities, the
conversion or exchange of such Convertible Securities, shall be deemed to be
Additional Shares of Common Stock (subject to the exclusions in Section 3.1(D))
issued as of the time of such issue.

 

Section 3.3     No Adjustment of Warrant Price or Number of Shares Issuable Upon
Exercise. Except in the case of shares issued upon a stock split or combination
as described in Section 3.4 or issued as a stock dividend described in Section
3.5, if the Company shall at any time after the Original Issue Date issue
Additional Shares of Common Stock (including Additional Shares of Common Stock
deemed to be issued pursuant to Section 3.2 hereof) without consideration or for
a consideration per share less than the Warrant Price, no adjustment shall be
made to the Warrant Price or the number of shares of Common Stock issuable upon
the exercise of this Warrant.

 

Section 3.4     Adjustment for Stock Splits and Combinations. If the Company
shall at any time or from time to time after the Original Issue Date effect a
subdivision of the outstanding Common Stock, the number of shares of Common
Stock issuable upon exercise of this Warrant immediately before that subdivision
shall be proportionately increased. If the Company shall at any time or from
time to time after the Original Issue Date combine the outstanding shares of
Common Stock, the number of shares of Common Stock issuable upon exercise of
this Warrant immediately before the combination shall be proportionately
decreased. In the event of any such subdivision or combination, the Warrant
Price shall be adjusted to an amount equal to the Warrant Price immediately
prior to the occurrence of any such event multiplied by a fraction of which (A)
the numerator is the number of shares of Common Stock outstanding immediately
before such event, and (B) the denominator is the number of shares of Common
Stock outstanding immediately after the adjustment. Any adjustment under this
paragraph shall become effective at the close of business on the date the
subdivision or combination becomes effective.

 

Section 3.5     Adjustment for Certain Dividends and Distributions. In the event
the Company at any time or from time to time after the Original Issue Date shall
make or issue a dividend or other distribution payable in Additional Shares of
Common Stock, then on each such occasion, (i) the Warrant Price shall be
adjusted to equal the Warrant Price immediately prior to the occurrence of any
such event multiplied by a fraction of which (A) the numerator is the number of
shares of Common Stock outstanding immediately before such event, and (B) the
denominator is the number of shares of Common Stock outstanding immediately
after the adjustment, and (ii) the number of shares of Common Stock issuable
upon exercise of this Warrant shall be increased as of the time of such
issuance, to the product obtained by multiplying the number of shares of Common
Stock originally issuable upon exercise of this Warrant by a fraction of which:

 

 

●

the numerator is the original Warrant Price, and

 

 

●

the denominator is the Warrant Price in effect immediately after the time of
such adjustment.

 

Section 3.6     Adjustments for Other Dividends and Distributions. In the event
the Company at any time or from time to time after the Original Issue Date shall
make or issue a dividend or other distribution payable in securities of the
Company other than shares of Common Stock, then and in each such event, unless
waived by the Warrant Holder, provision shall be made so that the Warrant Holder
shall receive upon exercise hereof in addition to the number of shares of Common
Stock receivable thereupon, the amount of securities of the Company that the
Warrant Holder would have received had this Warrant been exercised on the date
of such event and had thereafter, during the period from the date of such event
to and including the conversion date, retained such securities receivable by the
Warrant Holder as aforesaid during such period given application to all
adjustments called for during such period, under this Article III.

 

 
4

--------------------------------------------------------------------------------

 

 

Section 3.7     Adjustment for Reclassification, Exchange, or Substitution. If
the Common Stock issuable upon the exercise of this Warrant shall be changed
into the same or a different number of shares of any class or classes of stock,
whether by capital reorganization, reclassification, or otherwise (other than a
subdivision or combination of shares or stock dividend provided for above, or a
reorganization, merger, consolidation, share exchange or sale of assets provided
for below), then and in each such event the holder of this Warrant shall have
the right thereafter to exercise this Warrant for the kind and amount of shares
of stock and other securities and property receivable upon such reorganization,
reclassification, or other change, by holders of the number of shares of Common
Stock into which this Warrant might have been converted immediately prior to
such reorganization, reclassification, or change, all subject to further
adjustment as provided herein.

 

Section 3.8     Adjustment for Merger or Reorganization, etc. In case of any
consolidation, merger, or share exchange of the Company with or into another
corporation or the sale of all or substantially all of the assets of the Company
to another person or entity, then this Warrant shall thereafter be convertible
into the kind and amount of shares of stock or other securities or property to
which a holder of the number of shares of Common Stock of the Company
deliverable upon exercise of this Warrant would have been entitled upon such
consolidation, merger or sale; and, in such case, appropriate adjustment (as
determined in good faith by the Company’s Board of Directors) shall be made in
the application of the provisions in this Article III to the end that the
provisions set forth in this Article III (including provisions with respect to
changes in and other adjustments of the number of shares of Common Stock
issuable upon exercise of this Warrant) shall thereafter be applicable, as
nearly as reasonably may be, in relation to any shares of stock or other
property thereafter deliverable upon the exercise of this Warrant.

 

Section 3.9     No Impairment. The Company will not, by amendment of its
Certificate of Incorporation or through any reorganization, transfer of assets,
consolidation, merger, share exchange, dissolution, issuance, sale of securities
or any other voluntary action, avoid or seek to avoid the observance or
performance of any of the terms to be observed or performed hereunder by the
Company, but will at all times in good faith assist in the carrying out of all
the provisions of this Article III and in the taking of all such action as may
be necessary or appropriate in order to protect the rights of the holder of this
Warrant against impairment.

 

Section 3.10     Certificate as to Adjustments. Upon the occurrence of each
adjustment or readjustment of the number of shares of Common Stock issuable upon
exercise of this Warrant pursuant to this Article III, the Company and the
Warrant Holder shall promptly compute such adjustment or readjustment in
accordance with the terms hereof and shall jointly prepare a certificate setting
forth such adjustment and showing in detail the facts upon which such adjustment
or readjustment is based and shall file a copy of such certificate with the
Company’s corporate records. The Company shall, upon the written request at any
time of the holder of this Warrant, furnish or cause to be furnished to such
holder a similar certificate setting forth (A) such adjustments and
readjustments, (B) the Warrant Price then in effect, and (C) the number of
shares of Common Stock and the amount, if any, of other property which then
would be received upon the exercise of this Warrant. Despite such adjustment or
readjustment, the form of this Warrant need not be changed in order for the
adjustments or readjustments to be valued in accordance with the provisions
hereof, which shall control.

 

 
5

--------------------------------------------------------------------------------

 

 

Section 3.11     Notice of Record Date. In the event:

 

(A)     that the Company declares a dividend (or any other distribution) on its
Common Stock;

 

(B)     that the Company subdivides or combines its outstanding shares of Common
Stock;

 

(C)     of any reclassification of the Common Stock of the Company (other than a
subdivision or combination of its outstanding shares of Common Stock or a stock
dividend or stock distribution thereon), or of any consolidation, merger or
share exchange of the Company into or with another corporation, or of the sale
of all or substantially all of the assets of the Company; or

 

(D)     of the involuntary or voluntary dissolution, liquidation or winding up
of the Company;

 

then the Company shall cause to be filed at its principal office and shall cause
to be mailed to the holder of this Warrant at its last address as shown on the
records of the Company, at least twenty (20) days prior to the record date
specified in (X) below or twenty (20) days before the date specified in (Y)
below, a notice stating

 

(X)     the record date of such dividend, distribution, subdivision or
combination, or, if a record is not to be taken, the date as to which the
holders of Common Stock of record to be entitled to such dividend, distribution,
subdivision or combination are to be determined, or

 

(Y)     the date on which such reclassification, consolidation, merger, share
exchange, sale, dissolution, liquidation or winding up is expected to become
effective, and the date as of which it is expected that holders of Common Stock
of record shall be entitled to exchange their shares of Common Stock for
securities or other property deliverable upon such reclassification,
consolidation, merger, sale, dissolution or winding up.

 

 
6

--------------------------------------------------------------------------------

 

 

Article IV


Other Provisions Relating to Rights of Holders of this Warrant

 

Section 4.1     No Rights as Stockholder. This Warrant does not entitle the
holder hereof to any of the rights of a stockholder of the Company.

 

Section 4.2     Lost Warrant, Etc. If this Warrant is lost, stolen, mutilated or
destroyed, the Company may, upon receipt of a proper affidavit (and surrender of
such mutilated Warrant, if applicable) and bond of indemnity in form and amount
and with corporate surety satisfactory to the Company in each instance
protecting the Company, issue a new Warrant of like tenor and date. Any such new
Warrant shall constitute an original contractual obligation of the Company,
whether or not the allegedly lost, stolen, mutilated, or destroyed Warrant shall
be at any time enforceable by anyone.

 

Section 4.3     Authorized Shares. The Company shall at all times have
authorized for issuance upon exercise of this Warrant a number of shares of
Common Stock sufficient to permit the exercise in full of this Warrant.

 

Article V


other provisions



 



Section 5.1     Taxes and Charges. The Company will from time to time promptly
pay all taxes and charges that may be imposed upon the Company in connection
with the issuance or delivery of shares of Common Stock upon the exercise of
this Warrant, but the Company shall not be obligated to pay any transfer taxes
with respect to this Warrant or such shares.

 

Section 5.2     Assigns. All of the covenants and provisions of this Warrant by
or for the benefit of the Company or the holder of this Warrant shall bind and
inure to the benefit of their respective successors and assigns hereunder.

 

Section 5.3     Notices. All notices, consents, and other communications
hereunder shall be in writing and shall be deemed to have been duly given either
(A) upon delivery when delivered personally, (B) three (3) days after having
been sent by certified mail return, receipt requested with postage prepaid, or
(C) upon transmission by fax, e-mail, or similar electronic medium to the
parties if successful delivery is confirmed (or at such other address for a
party as shall be specified by like notice).

 

Section 5.4     Governing Law. The validity, interpretation, and performance of
this Warrant shall be governed by the laws of the State of Delaware.

 

Section 5.5     Third Parties. Nothing in this Warrant expressed and nothing
that may be implied from any of the provisions hereof is intended, or shall be
construed, to confer upon, or give to, any person or entity other than the
parties hereto and the holder of this Warrant any right, remedy or claim
hereunder or by reason of any covenant, condition, stipulation, promise or
agreement hereof, and all covenants, conditions, stipulations, promises and
agreements in this Warrant shall be for the sole and exclusive benefit of the
parties hereto and their successors and of the holder of this Warrant.

 

Section 5.6     Warrant Holders. The Company may deem and treat the person or
entity in whose name this Warrant is registered as the absolute owner for all
purposes (notwithstanding any notation of ownership or other writing thereon
made by anyone other than the Company) and the Company shall not be affected by
any notice to the contrary. The terms “Warrant Holder” and holder of this
Warrant and all other similar terms used herein shall mean such person or entity
in whose name this Warrant is registered on the books of the Company.

 

Section 5.7     Headings. The Article and Section headings herein are for
convenience only and are not a part of this Warrant and shall not affect the
interpretation thereof.

 

[Remainder of Page Intentionally Left Blank - Signature Page Follows]

 

 
7

--------------------------------------------------------------------------------

 

 

PSM Holdings, Inc., has caused this Warrant to be executed by its President and
attested to by its Secretary.

 

Dated: April 1, 2014                                             PSM HOLDINGS,
INC., a Delaware corporation

 

By: __________________________________

Name: Kevin Gadawski

Title: President

 

 

Attest:  _______________________________

Name: Crystal Chavez

Title: Secretary

 

 

 

[Signature Page to Warrant to Purchase Common Stock of PSM Holdings, Inc., for
$0.088 Per Share Issued to

Wilmington Capital Securities, LLC]

 
8

--------------------------------------------------------------------------------

 

 

ELECTION TO EXERCISE

 

TO PSM HOLDINGS, INC.:

 

[The undersigned hereby irrevocably elects to exercise the right of purchase
represented by this Warrant for, and to purchase thereunder, ___________ shares
of Common Stock, as provided for therein, and tenders herewith payment of the
purchase price in full in the form of cash or a cashier’s or bank check in the
amount of $                    .] or

 

[Pursuant to the terms of the attached Warrant, the undersigned hereby elects to
make a cashless exercise as provided for in Section 2.2 of the Warrant with
respect to ___________ shares of Common Stock.]

 

Please issue a certificate or certificates for such shares of Common Stock [and
a replacement Warrant for any portion not exercised] in the name of:

 

Print Social Security Number or Other

 

Identifying Number: ____________

Print Name:_________________________

 

Address:  __________________________

 

                   __________________________

 

Signature: __________________________

 

 

NOTE:

The signature above should correspond

exactly with the name on the face of

the Warrant or the name of the assignee

listed in the assignment form below.

 

ASSIGNMENT

  

For value received,                           hereby sells, assigns and
transfers unto                                the within Warrant, together with
all right, title and interest therein, and does hereby irrevocably constitute
and appoint                                attorney, to transfer said Warrant on
the books of the within-named Company, with full power of substitution in the
premises.

 

Date:________________________

Print Name:_________________________

 

Signature:__________________________

 

 

NOTE:

The above signature should correspond

exactly with the name on the face of the

Warrant

  

 
9

--------------------------------------------------------------------------------

 

 

Table of Warrant Holders

 

Name of Warrant Holder

Number of

Warrants

Wilmington Capital Securities

313,200

Michael Margolies

1,985,990

Kevin Gadawski

640,810

Lyn Davis

10,000

Ian Beadle

250,000

Total

3,200,000

 

 

 

 

 